DETAILED ACTION
This is a first action on the merits, in response to the claims received 6/28/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 6/28/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al, (Jackson), (USNO.2016/0129797).
As for claim 1, Jackson discloses and shows in Figs.1-2 a method for an electric vehicle comprising: automatically detecting by a controller (28) of the vehicle that the vehicle is being driven to a charging station (18); and pre-cooling a traction battery (12) of the vehicle as the vehicle is being driven to the charging station so that the traction battery is cooled to a target temperature upon the vehicle reaching the charging station (par.[0022-0025]).
 	As for claim 7, Jackson discloses and shows in Figs.1-2 method for an electric vehicle comprising: pre-cooling a traction battery of the vehicle upon detecting that the vehicle is being driven to a charging station (18); and wherein pre-cooling the traction battery (12) includes cooling a phase change material surrounding (implied for stability) at least a portion of the (par.[0022-0025]).
As for claim 10, Jackson discloses and shows in Figs.1-2 system for an electric vehicle comprising: a battery cooling system; and a controller (28)  configured to automatically detect that the vehicle is being driven to a charging station (18) and to control the battery cooling system to pre-cool a traction battery (12) of the vehicle as the vehicle is being driven to the charging station so that the traction battery is cooled to a target temperature upon the vehicle reaching the charging station (par.[0022-0025]).
  Allowable Subject Matter
Claims 2-6,8-9,11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2: comparing, by the controller, a state of charge of the traction battery to a state of charge threshold, wherein the state of charge of the traction battery is less than the state of charge threshold; and wherein automatically detecting by the controller that the vehicle is being driven to the charging station requires that the state of charge of the traction battery be less than the state of charge threshold, in combination with the remaining limitations of independent claims.
 in combination with the remaining limitations of independent claims.
Claim 9: the phase change material is configured to convert from a liquid state to a solid state as the phase change material is being cooled to thereby pre-cool the traction battery; and the phase change material is cooled to the solid state when the traction battery is cooled to the target temperature, in combination with the remaining limitations of independent claims.
Claim 11: the controller is further configured to compare a state of charge of the traction battery to a state of charge threshold; and the controller is further configured to require that the state of charge of the traction battery be less than the state of charge threshold for the controller to automatically detect that the vehicle is being driven to the charging station, in combination with the remaining limitations of independent claims.
Claim 16: the controller is further configured to control the battery cooling system to function harder in pre-cooling the traction battery while the vehicle is being driven to the charging station in direct proportion to a discharge rate of the traction battery and in inverse proportion to a distance between the vehicle and the charging station while the traction battery is discharging as the vehicle is being driven to the charging station; and the controller is further configured to control the battery cooling system to function harder in pre-cooling the traction battery while the vehicle is being driven to the charging station in direct proportion to a charge rate of the traction battery and in inverse proportion to a distance between the vehicle and the charging station while the traction battery is discharging as the vehicle is being driven to the charging station, in combination with the remaining limitations of independent claims.
 in combination with the remaining limitations of independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.